Citation Nr: 1544706	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  06-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a psychiatric disability, rated 50 percent from December 13, 2002, to May 3, 2009; 100 percent from May 4, 2009, to June 30, 2009; 50 percent from July 1, 2009, to January 31, 2010; 70 percent from February 1, 2010, to November 21, 2010; and 100 percent since November 22, 2010.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to November 22, 2010, excluding the period in which a temporary total rating has been assigned.  

3.  Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and awarded a 50 percent rating for posttraumatic stress disorder (PTSD), effective December 13, 2002.  

The Veteran was provided a Travel Board hearing in June 2007.  In August 2009, the Board remanded the Veteran's claim for a psychiatric disability for additional development.  Following the Board's remand, a temporary total rating was assigned from May 4, 2009, to June 30, 2009.  Thereafter, a June 2010 rating decision awarded a 70 percent rating, effective February 1, 2010.  A higher 100 percent rating was granted by a January 2012 rating decision, effective November 22, 2010.  The Board once again remanded the psychiatric disability claim and the claim for a TDIU for additional development in December 2012.  

The Board observes that in a September 2010 written statement, the Veteran requested a hearing before the Board, as the Veterans Law Judge who conducted his hearing in June 2007 had since retired from the Board.  A hearing clarification letter was sent to the Veteran in August 2011, and in November 2011, he responded that he wanted to appear before the Board in Washington, D.C.  The requested hearing was scheduled for May 3, 2012, and the Veteran was sent notice of the scheduled hearing in February 2012.  However, the Veteran did not report for the hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  Furthermore, the notice letter regarding the hearing was not returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704 (2015).  Therefore, the Board will proceed with adjudication of this appeal.

The issues of entitlement to service connection for hemorrhoids, hepatitis A and B, and arthritis have been raised by the record in a VA Form 21-526EZ dated in July 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to special monthly compensation based on aid and attendance being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from December 13, 2002, to May 18, 2006, the Veteran's PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity; it has not been shown to cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.

2.  For the period from May 19, 2006, to May 3, 2009, the Veteran's PTSD has been shown to cause occupational and social impairment with deficiencies in most areas; it has not been shown to cause total occupational and social impairment.

3.  For the period from July 1, 2009, to January 31, 2010, the Veteran's PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity; it has not been shown to cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.

4.  For the period from February 1, 2010, to November 21, 2010, the Veteran's PTSD has been shown to cause occupational and social impairment with deficiencies in most areas; it has not been shown to cause total occupational and social impairment.

5.  Prior to November 22, 2010, there was no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's service connected disabilities were so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  For the period from December 13, 2002, to May 18, 2006, criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).
 
2.  For the period from May 19, 2006, to May 3, 2009, criteria for a rating of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

3.  For the period from July 1, 2009, to January 31, 2010, criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).

4.  For the period from February 1, 2010, to November 21, 2010, criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).

5.  Prior to November 22, 2010, criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been associated with the claims file.  Records from the Social Security Administration (SSA) were requested; however, SSA reported that no records were available.  An SSA disability determination and transmittal sheet was associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2007 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the severity of the service connected PTSD.  Additional VA treatment records were identified by the Veteran at the hearing and the Veteran indicated that he was receiving SSA disability benefits.  The Board remanded the claim in August 2009 to obtain any additional VA treatment records and records from the SSA and to afford the Veteran a VA psychiatric examination.  Additionally, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative, nor the Veteran, has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
	
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating - Psychiatric Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran submitted a claim of entitlement to service connection for PTSD in December 2002.  In a March 2005 rating decision, the Veteran was granted service connection for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 and awarded a 50 percent rating effective December 13, 2002 (the date his claim was received).  In a June 2009 rating decision, a temporary total rating (100 percent) was assigned from May 4, 2009, to June 30, 2009.  A June 2010 rating decision awarded a 70 percent rating, effective February 1, 2010.  In a January 2012 rating decision, a 100 percent rating was granted effective November 22, 2010.  

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

A disability determination and transmittal from the SSA reflects that the Veteran was found to be disabled due to a primary diagnosis of spinal fracture and a secondary diagnosis of quadriplegia since June 17, 2002.  Neither of these is a service connected disability.  

VA in-patient treatment reports dated in December 2002 reflect that the Veteran was noted to be cared for by his girlfriend.  He reported unusual physical perceptions and dreams, as well as increased forgetfulness.  He expressed sadness at losing friends and indicated that he avoided reminders of the military.  He reported an improvement in sleep and a desire to obtain his own residence rather than live with his girlfriend.  He was distressed about staying in the hospital during the holidays.  He expressed an intention to be more independent and planned to eventually walk.  He described verbal conflict in his relationship with his girlfriend.  His affect was variable and he became withdrawn and avoided eye contact when discussing his loss of relationships with staff at the hospital.  However, he resumed interaction after one minute.  He was noted to have anxiety and sadness as his date of discharge from the hospital approached.  The Veteran identified a reduction in his angry outbursts toward others.  He was assisted in distinguishing between friendships and caregiving relationships.  Later in December 2002, the Veteran reported fatigue and pain related to using a manual wheelchair but expressed motivation to strengthen his upper body.  He reported feeling happy because he successfully stood up straight in physical therapy and a belief that he would eventually walk.  His affect was primarily bright and variable, and his mood was congruent.  He appeared restless and he constantly moved in his chair due to discomfort in his hip.  He used a term of endearment with a staff member inappropriately.  The examiner indicated that the Veteran's relationships have been largely superficial or sexualized and he developed working relationships with the staff during his hospitalization.  He experienced anxiety and sadness when faced with leaving the facility.  He also experienced occasional conflict in his relationship with his girlfriend.  He was improving in his ability to identify and label his emotional experience and was more comfortable discussing his emotional and psychological state.  He was noted to be coping well with his multiple premorbid psychological issues.  

At VA In January 2003, the Veteran was noted to be frustrated, which was thought to be related to his failing to make continued progress with his physical therapy.  He terminated his session after ten minutes.  His affect was restricted but increased in intensity and shifted quickly from sadness to anger.  His thought process and content were within normal limits but his expressive language communicated little information.  His speech was fluent and generally logical until he became distressed.  He displayed loud and angry speech directed toward his therapist and demanded that the therapist leave.  His affect and mood were congruent and he denied feeling upset, angry, or distressed.  His anxiety and frustration was noted to be elevated when he was faced with discharge to a nursing home rather than the gait program.  He was also sad and frustrated over his loss of working relationships with the staff to whom he had become attached.  He tended to withdraw when upset but when pressed he reacted with anger and hostility.  When he was distressed his sensitivity to others perceiving him as emotionally uncontrolled or mentally "flawed" was heightened.  In April 2003, the Veteran endorsed flashbacks, tearfulness, and increased psychomotor agitation.  The Veteran was noted to use a motorized wheelchair for ambulation.  Mental status examination revealed that the Veteran was alert and oriented in all spheres.  His speech was low in volume and slow in rate.  His thought process was logical and goal-directed.  His mood was down with an affect that varied appropriately according to conversational content.  When describing specific traumatic war experiences he became increasingly tearful, grimaced, and rubbed his left leg with his right hand in a repetitive motion.  He denied suicidal and homicidal ideations, plan, and intent.  He was cooperative and friendly toward the examiner.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 58.  In May 2003, the Veteran was seen for a group appointment.  He was noted to be dressed casually and he was alert in all spheres.  His mood was depressed and his affect was flat.  There was no indication of suicidal or homicidal ideation, intent, or plan.  His thought process was logical and intact.  His speech was goal-directed and of normal rate and volume.  There was no evidence of hallucinations or delusions.  

At a February 2006 VA examination, the Veteran was noted to be a tetraplegic in a wheelchair due to a spinal accident sustained in a car accident in May 2002.  The Veteran reported that he lived in a retirement center.  The examiner indicated that the Veteran found it very difficult to talk about his PTSD and he cried, shook, and covered his eyes when discussing his stressors.  He endorsed nightmares, flashbacks, and intrusive thoughts.  He also had symptoms of avoidance including avoiding people, places, activities, thoughts, feelings, and conversations.  He reported difficulty with sleep and irritability as well as concentration and hypervigilance.  He avoided all news.  The Veteran reported that he self-medicated with alcohol and drugs in the past but only used alcohol currently on rare occasions.  He indicated that alcohol helped him when he was depressed.  The Veteran endorsed depression and crying spells, but denied suicidal and homicidal ideations and symptoms of psychosis or mania.  He required assistance with activities of daily living.  Mental status examination revealed that the Veteran was alert and oriented in all spheres.  He appeared much younger than his stated age and was thin with dreadlocks and seated in his wheelchair.  He was dressed casually with poor grooming and very long fingernails.  He was pleasant and cooperative initially with good eye contact but when he started discussing stressors he covered his eyes and was shaking, crying, and appeared very distressed.  His speech was low in volume and tone with normal rate.  He was linear and goal-directed without any flight of ideas or looseness of associations.  His mood was depressed and his affect was congruent and constricted.  He appeared to have restriction of emotions.  He denied auditory, visual, and tactile hallucinations.  He did not appear to have any apparent delusions.  He did not appear to respond to internal stimuli and his recent and remote memory appeared intact.  His insight and judgment were intact.  The Veteran had some post-military stressors including his accident and no impairment of thought process or communication.  The examiner diagnosed the Veteran with severe, chronic, PTSD and assigned a GAF score of 50.  The examiner indicated that the Veteran appeared to have very severe symptoms of PTSD.  The examiner opined that the Veteran's symptoms were severe and caused severe occupational and social dysfunction.  The examiner indicated that the Veteran was not employable both due to his physical condition and his psychological condition.  The examiner indicated that the frequency of the Veteran's symptoms was daily sometimes multiple times per day and he was unable to discuss his symptoms without shaking and crying.  The Veteran denied treatment for the last twelve months.

During an inpatient stay at VA in May 2006, the Veteran was initially assigned a GAF score of 37 and diagnosed with major depression.  He alert in four spheres and his memory was intact.  His speech was coherent and goal-directed.  He avoided eye contact and his speech was of soft volume, with average rate and flat affect.  His judgment was poor and his insight was limited.  He denied thoughts of hurting others but voiced active suicidal thoughts including a plan.  Later during the inpatient stay, the Veteran's mood was euthymic and his affect and speech were appropriate.  He was alert, oriented, pleasant, and cooperative.  He was socially appropriate and fully participated in the session.  He was noted to have two brothers and eight sisters with whom he remained in phone contact.  He had no family locally and his family provided emotional support over the phone.   He was noted to use Lexapro for depression.  He was able to use a rolling walker in the home and a powerchair when out in the community.  He was able to enter all rooms in his apartment.  He was noted to be out of bed daily and spent time in his apartment.  He rode the city bus to run errands and get to and from his medical appointments.  His meals were provided by meals on wheels and he was able to clean his own apartment.  He was noted to be retired.  The Veteran indicated that he was depressed and was not sure Lexapro was working.  He indicated that he was not in treatment for depression.  The examiner noted that the Veteran was independent with his personal care.  Later in May 2006, the Veteran was noted to have been admitted with a suicidal ideation and plan status post overdose attempt several days prior.  He reported depression, loneliness, and was in a wheelchair and was unable to walk well.  He was noted to have taken a mix of Tylenol and a narcotic in hopes of death.  He reported that his symptoms had worsened in the past four months and had started four years prior after his accident.  He was noted to have received individual treatment for adjustment to his disability.  He was noted to be using Celexa.  The Veteran reported major symptoms of depression beginning four to five days prior due being tired and very lonely.  He indicated that he was lonelier since moving into an adult living community.  He reported that he did not want to spend time with his friends as they used drugs.  He endorsed increased depression in the past year due to learning that he had lost flexion of the left hip due to ossification.  He also endorsed insomnia with broken sleep, awakenings, and four to five hours of sleep.  He reported feelings of hopelessness and low energy.  He denied suicidal and homicidal ideations, difficulty concentrating, signs and symptoms of psychosis/mania.  He reported that he heard conversations but could recall what they were about.  His last episode was five days prior.  He said that on one occasion they told him to hurt someone.  He denied suicidal ideations since being in the hospital but he reported that suicidal ideations "come and go."  He denied an intent or plan and indicated that he wanted to get better.  He indicated that he would go to the YMCA when he returned home to cope with loneliness.  He was noted to be divorced and unemployed with two daughters with one of whom he was close.  He was noted to live alone but had a history of being homeless.  He worked prior to his automobile accident.  He was diagnosed with a history of alcohol dependence, major depressive disorder, and chronic PTSD and assigned a GAF score of 50.  The Veteran was an inpatient from May 19, 2006, to May 22, 2006, and was discharged after a four day inpatient stay.  

At VA in June 2006, the Veteran reported depressive symptoms but indicated that he had been going to the YMCA more and that helped.  He denied suicidal and homicidal ideations and psychotic symptoms.  The Veteran was noted to be mildly disheveled with minimal grooming and limited eye contact.  There was mild psychomotor retardation and the Veteran's speech was slow and non-spontaneous.  There was no looseness of associations and no flight of ideas.  His mood was dysphoric with a constricted affect.  He denied audio, visual, and tactile hallucinations.  There were no delusions present and he was alert and oriented in three spheres.  His insight and judgment were adequate.  He was diagnosed with major depressive disorder, a history of PTSD, and a history of alcohol dependence.  Later in June 2006, mental status evaluation revealed that his mood was dysphoric, his affect was congruent, and speech was slow and soft.  He denied current suicidal ideation and he was not suicidal or psychotic.  He was assessed with major depressive disorder and a history of PTSD and assigned a GAF score of 58.  In July 2006, the Veteran reported that he had stopped taking Celexa due to side effects.  He denied suicidal and homicidal ideations and psychotic symptoms.  On mental status evaluation the Veteran was dressed and groomed appropriately with limited eye contact.  He had mild psychomotor retardation.  His speech was of normal rate and tone with decreased volume.  He had no looseness of associations or flight of ideas.  His mood was depressed with constricted affect.  He denied audio, visual, and tactile hallucinations and did not appear to attend to internal stimuli.  There were no delusions present.  He was alert and grossly cognitively intact and his insight and judgment were intact.  The examiner diagnosed major depressive disorder, a history of alcohol dependence, and a history of PTSD.  In August 2006, he reported that he was adjusting to Effexor.  He denied suicidal and homicidal ideations and psychotic symptoms.  He denied side effects of medications.  On mental status evaluation, the Veteran was dressed and groomed appropriately with limited eye contact.  His speech was of normal rate, tone, and volume.  There was no looseness of associations or flight of ideas.  His mood was dysphoric with congruent affect.  He denied audio, visual, and tactile hallucinations.  He did not appear to attend to internal stimuli.  There were no delusions and he was alert and oriented in three spheres.  He was cognitively intact with intact insight and judgment.  He was diagnosed with major depressive disorder, a history of alcohol dependence, and a history of PTSD. 

At the June 2007 Travel Board hearing, the Veteran testified that he got anxiety attacks when he was outside and helicopters flew overhead.  He indicated that he was not married and had no family in the area and was not close to his family.  He stated that he had a friend in his apartment building that came and checked on him when he let him.  He reported that he did not like people.  He testified that he had been hospitalized at VA after a suicide attempt and he was no longer seeking treatment because he had been "locked up for three days."  His friend testified that he tried to get the Veteran to avoid thinking about service since it made him upset to think about the war.  He reported that when he checked on the Veteran he was bathed and groomed at times, but did not eat like he should even though he had food.  The Veteran testified that he had a female friend who occasionally came over to help him.  He indicated that he stayed mad and had nightmares.  He reported that he was on SSA disability following a car accident.  He also stated that the medication he was prescribed for his PTSD made him feel bad.    

At VA in October 2007, the Veteran was noted have auditory hallucinations and bizarre delusions.  He said that the auditory hallucinations had been occurring for a long time and told him not to hurt people and that his prostate was enlarged.  He was guarded and irritable and did not want to speak to the counselor.  He denied psychotic symptoms during the session.  He reported a sad mood since his motor vehicle accident.  Mental status evaluation revealed that he was thin and fairly groomed and sitting in a motorized wheelchair.  His speech was of decreased rate and volume with normal rhythm.  He was poorly-related, guarded, and had an irritable mood.  His affect was constricted and he had a logical thought process which was at times circumstantial.  He reported having auditory hallucinations telling him to harm people by hitting them and he denied other psychotic symptoms and thoughts of hurting himself.  He reported thoughts of hurting others triggered by auditory hallucinations, but acknowledged that he was able to resist acting on those hallucinations.  His insight was poor, his judgment was fair, he knew right from wrong, and he understood the consequences of his actions.  He was diagnosed with psychotic disorder, depressive disorder, rule/out chronic paranoid schizophrenia and schizoaffective disorder, and PTSD.  He was assigned a GAF score of 47.  In November 2007, the Veteran was referred for a computed tomography (CT) scan of the head for possible traumatic brain injury (TBI), PTSD, and other medical problems including a report of psychotic symptoms including bizarre visual hallucinations.  No acute intracranial findings were identified.  In December 2007, the Veteran was seen for a psychiatric screen.  He spoke in a soft whispered voice.  He was noted to have poor eye contact and disinterest in the interview.  He was alert and oriented in three spheres and his thought process was logical, coherent, and goal-directed.  His mood was depressed and his affect and mood were congruent with blunted intensity.  His speech was of decreased rate and whispered and of normal rhythm.  He denied suicidal and homicidal ideations.  He was assessed with psychotic disorder.  

At VA in May 2009, the Veteran reported intrusive thoughts that interfered with his activities of daily living, depression, isolation, and irritability.  He endorsed interrupted sleep but denied substance abuse and suicidal and homicidal ideations.  On mental status examination, the Veteran was awake and oriented in three spheres with a depressed mood and he became tearful easily with a flat and constricted affect.  His thought process was concrete but goal-directed.  He had great difficulty answering questions and became tearful when discussing his traumas.  He reported occasional auditory hallucinations where he heard his name being called but could not be more specific.  He did not evidence psychosis.  He was diagnosed with PTSD, major depression, and rule out schizoaffective disorder.  He was assigned a GAF score of 50.  In June 2009, the Veteran was noted to have been admitted for psychotherapy in May 2009 and he indicated some moderate improvement in the severity of his PTSD symptoms.  Mental status examination revealed he was alert and oriented in three spheres.  He was pleasant and cooperative and became tearful during the interviews. He was diagnosed with PTSD and assigned a GAF score of 55 at discharge.  

In September 2009, the Veteran underwent a social work psychosocial assessment.  His mood was labile and his affect was flattened but his speech was appropriate.  He was alert and oriented in three spheres.  He was cooperative and was noted to be dressed and groomed but with elongated fingernails and kept dreadlocks.  He was noted to have no one as a local source of support and his family provided support over the phone.  He reported that he had two attendants.  In October 2009, the Veteran endorsed a predominantly depressed mood.  He also reported feelings of worthlessness and a loss of interest in pleasure from engaging in his usual activities.  He noted initial insomnia, decreased energy, increased fatigue, and social withdrawal.  He admitted to increasing thoughts of wishing he were dead but denied active suicidal ideation or a suicide plan.  He denied a history of any previous suicide.  He reported a very active life prior to his spinal cord injury and he felt like his life was passing him by.  He was noted to wear a full beard and long dread locks.  He was appropriately dressed and his hygiene was adequate.  He was soft-spoken with little eye contact.  He oriented in four spheres.  His affect was restricted and his speech was of slowed rate, low volume, and normal tone.  His thought content was linear and goal-directed.  No tangentiality, circumstantiality, loose associations, or flight of ideas were noted.  He denied suicidal and homicidal ideations.  No delusions and hallucinations were noted.  His short- and long-term memory appeared intact.  His insight was good and his judgment was adequate.  He was assessed with major depressive disorder and he was assigned a GAF score of 55.  

At a VA examination in February 2010, the Veteran reported a sad mood and feeling of depression where he did not want to live.  He reported no energy which increased his depression.  He endorsed low energy and motivation and anhedonia.  He indicated that he lived in his own apartment and had an aid that came daily to assist with his activities of daily living.  He reported two suicide attempts with the last attempt two to three years prior to the examination.  He denied a history of violence or assaultiveness.  He indicated that he used to use alcohol but that it increased his flashbacks and nightmares.  Mental status examination revealed that the Veteran was casually dressed and confined to a wheelchair.  He had long, matted dreadlocks and spoke in a slow, sometimes inaudible manner with a fixed, distant gaze averting eye contact.  He was lethargic with soft or whispered and slow speech.  His attitude was cooperative and his affect was blunted.  He had a depressed mood and there was no evidence to suggest difficulty with attention and concentration.  He was oriented in three spheres.  His thought process and thought content was unremarkable.  No delusions were present and his judgment and insight were intact.  He endorsed trouble sleeping with nightmares.  He denied hallucinations and did not display inappropriate behavior.  He did not have obsessive or ritualistic behavior or panic attacks.  There were no homicidal thoughts but there were passive suicidal thoughts with no plan or intention.  He had good impulse control but the examiner noted episodes of violence.  The examiner reported that the Veteran had the ability to maintain minimal personal hygiene.  The Veteran's remote and recent memory was intact but immediate memory was mildly impaired.  The examiner diagnosed the Veteran with chronic moderate PTSD and recurrent severe major depressive disorder without psychotic features.  The examiner assigned a GAF score of 51.  The examiner noted that the Veteran's PTSD symptoms included feeling out of control, hyperarousal, intrusive thoughts, intrusive memories that increased anxiety, depression, and irritability that interfered with social and occupational functioning.  The Veteran was noted to have reduced ability to cope with daily stressors lowering his self-confidence and self-esteem.  The examiner indicated that there was no total occupational and social impairment but there was symptoms overlap between depression and PTSD and the Veteran experienced severe depression that interfered with daily functioning, intrusive memories, flashbacks, insomnia, nightmares, and other symptoms of PTSD that impacted his psychosocial functioning.  His prognosis for improvement was poor.  The examiner opined that it was less likely than not that PTSD alone rendered the Veteran unemployable.  

A.  Period from December 13, 2002, to May 18, 2006

For the period from December 13, 2002, to May 18, 2006, having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 50 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The objective evidence of record as reported above reflects that the Veteran had problems such as anxiety, sadness, depression, angry outbursts (which were noted to be reduced), verbal conflict with his girlfriend, flattened affect, difficulty with sleep, flashbacks, and intrusive thoughts.  However, the evidence does not reflect problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  Moreover, he did not manifest the symptomatology associated with a 70 percent rating.  For instance, he did not have suicidal ideations, obsessional rituals, intermittently illogical speech, irrelevant or near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or spatial disorientation.  On one occasion, at the February 2006 VA examination, the Veteran was noted to have poor grooming and very long fingernails.  However, at all other times, there was no evidence of neglect of personal hygiene or appearance.   

Turning to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores of 50 and 58 during the relevant time period at issue indicative of moderate symptoms.  The Veteran's symptoms of anxiety and depression are specifically enumerated in the schedular criteria for a 30 percent rating.  The reports of angry outbursts and verbal conflict with his girlfriend is tantamount to disturbances of motivation and mood and he had a flattened affect on one occasion which are enumerated in the schedular criteria for a 50 percent rating.  As noted, a 50 percent rating has been awarded during the relevant appeal period at issue.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  

With regard to social functioning, the record reflects that the Veteran's relationships were largely superficial or sexualized.  However, he developed working relationships with the staff during his hospitalization for a spine injury.  Moreover, while there was occasional conflict in his relationship with his girlfriend, he maintained a relationship with a girlfriend for at least a portion of the time period at issue.  Regardless, the evidence does not suggest an inability to obtain or maintain social relationships.

With regard to his occupational functioning, the record reveals that the Veteran stopped working in June 2002 due to a spinal cord injury that resulted in paralysis.  

The Board acknowledges the February 2006 VA examiner's opinion that the Veteran's PTSD symptoms were severe and caused severe occupational and social dysfunction.  However, at the time of that examination, a GAF score of 50 was assigned, indicative of only moderate symptoms, and the reported symptoms are simply not consistent with a rating in excess of 50 percent at that time.  The examiner found the Veteran to be depressed but he did not have any hallucinations or delusions, he was linear and goal-directed, his insight and judgment were intact, and he denied suicidal and homicidal ideations.  

The medical evidence of record simply does not support the conclusion that the Veteran's symptoms more closely approximate a 70 percent rating during the relevant time period at issue.  The medical evidence of record indicates that the Veteran's thought process was logical and goal-directed, he denied suicidal and homicidal ideations, and there was no evidence of panic attacks, hallucinations or delusions.  The Veteran's social and occupational impairment are consistent with a 50 percent rating.  Consequently, the Board finds the reported symptoms are more closely approximated by the current 50 percent rating prior to May 19, 2006.

B.  Period from May 19, 2006, to May 3, 2009

Having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating for the relevant time period from May 19, 2006, to May 3, 2009.  The medical evidence, consisting of VA treatment reports, demonstrates findings consistent with depressed mood, auditory hallucinations, poor insight, and minimal grooming.  The Veteran's disability was not manifested by total occupational or social impairment.

Looking first to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a 100 percent rating during this time.  The Veteran was not shown to experience gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  The Veteran has also did not demonstrate other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a total rating.  The Veteran was able to communicate and was independent with his personal care.   

Moreover, while the Veteran was unemployed, as noted, he was found to be disabled by the SSA for a spinal injury and quadriplegia.  The Board acknowledges that the Veteran was hospitalized as an inpatient for a period of four days for a suicide attempt but his symptoms improved after his discharge.  He had no local family, but his family provided emotional support over the phone and he had two friends who came and spent time with him when he allowed them to come over suggesting that he is not totally socially impaired.  This is not to say that the Veteran is not socially impaired.  He clearly has impairment.  However, a 70 percent rating contemplates an inability to establish and maintain effective relationships.

As such, the Board finds that total social and occupational impairment has not been shown.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 37 (assigned during his four day inpatient stay) to 58 which contemplate moderate symptoms to evidence of impairment of reality.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than severe symptomatology as there was no evidence of impairment of reality.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 70 percent rating.

C.  Period from May 4, 2009, to June 30, 2009

The Veteran was rated as 100 percent disabled for his PTSD due to an inpatient stay.  The Board will not address this time period as the Veteran was awarded the maximum benefit available.  

D.  Period from July 1, 2009, to January 31, 2010

For the period from July 1, 2009, to January 31, 2010, having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 50 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The objective evidence of record consisting of VA treatment reports reflects that the Veteran had problems such as depression, flattened affect, difficulty with sleep, and intrusive thoughts.  However, the evidence does not reflect problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  Moreover, he did not manifest any of the symptomatology associated with a 70 percent rating.  For instance, he did not have suicidal ideations, obsessional rituals, intermittently illogical speech, irrelevant or near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance or hygiene.  

Turning to the GAF score that was assigned during the period in question, the Veteran was assigned a GAF score of 55 during the relevant time period at issue indicative of moderate symptoms.  The Veteran's symptom of flattened is specifically enumerated in the schedular criteria for a 50 percent rating.  The reports of depression, difficulty with sleep, and intrusive thoughts are tantamount to disturbances of motivation and which are enumerated in the schedular criteria for a 50 percent rating.  As noted, a 50 percent rating has been awarded during the relevant appeal period at issue.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  

With regard to social functioning, the record reflects that the Veteran reported a very active life prior to his spinal cord injury and he felt like his life was "passing him by."  However, as noted, this was attributed to his spinal cord injury.  The records associated with the relevant time period at issue consist of only two outpatient entries dated in September and October 2009 and do not focus on the Veteran's social functioning per se.  Instead, these entries describe the Veteran's mental status as reported.  Regardless, the evidence does not suggest an inability to obtain or maintain social relationships.

With regard to his occupational functioning, the record reveals that the Veteran stopped working in June 2002 due to a spinal cord injury.  

The medical evidence of record simply does not support the conclusion that the Veteran's symptoms more closely approximate a 70 percent rating during the relevant time period at issue.  The medical evidence of record indicates that the Veteran's thought process was logical and goal-directed, he denied suicidal and homicidal ideations, there was no evidence of panic attacks, and there was no evidence of hallucinations or delusions.  The Veteran's social and occupational impairment are consistent with a 50 percent rating.  Consequently, the Board finds the reported symptoms are more closely approximated by the current 50 percent rating.

E.  Period from February 1, 2010, to November 21, 2010

For the period from February 1, 2010, to November 21, 2010, having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 70 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.

The relevant evidence consists of a VA examination report dated in February 2010.  At that time, the Veteran was noted to have increased depression, hyperarousal, intrusive thoughts, intrusive memories that increased anxiety, and irritability that interfered with social and occupational functioning.  He had long, matted dreadlocks but the examiner indicated that he was able to maintain minimal personal hygiene.  The Veteran endorsed passing thoughts of suicide with no plan or intention and good impulse control with episodes of violence.  Many of these symptoms are specifically enumerated in the currently assigned 70 percent rating.  The VA examiner found that the Veteran's symptoms did not result in total occupational and social impairment.  Additionally, at no time did the at no time have the Veteran's PTSD symptoms included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living (including maintenance of minimal hygiene), disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Consequently, the Veteran's PTSD does not causes total occupational and social impairment. 

Turning to the GAF score that was assigned during the period in question, the Veteran was assigned a GAF score of 51.  A GAF score of 51 is indicative of moderate symptoms.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are not consistent with a rating in excess of 70 percent as he was not found to be totally occupationally and socially impaired (i.e. the criteria for a 100 percent rating). 

 In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 70 percent.  The Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the rating the Veteran is assigned is in acknowledgement that his PTSD causes deficiencies in most areas.   However, this impairment was not so profound as to cause total occupational and social impairment.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 100 percent for the relevant time period at issue.

F.  Period since November 22, 2010

Since November 22, 2010, the Veteran was awarded a 100 percent rating for PTSD, the maximum benefit available.  

G.  Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluations assigned for the time periods at issue for the Veteran's service connected PTSD are adequate in this case.  The Veteran's psychiatric symptoms as enumerated above are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability levels and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning for the relevant time periods at issue.  As such, the assigned schedular evaluations are adequate.  Therefore, a referral for extraschedular consideration is not warranted.

III.  Earlier Effective Date - TDIU

For historical purposes, the Veteran submitted VA Form 21-8940 which was received on November 22, 2010.  He was granted a 100 percent rating for his service connected PTSD effective November 22, 2010.  The grant of a 100 percent rating represents the greater benefit than a TDIU.  As such, this decision will address the issue of entitlement to a TDIU prior to November 22, 2010, excluding the period during which a temporary total rating was assigned (from May 4, 2009, to June 30, 2009).  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered. 

Prior to May 18, 2006, service connection was in effect for PTSD, evaluated as 50 percent disabling; residuals of a right inguinal hernia repair, evaluated as noncompensably (0 percent) disabling; and hemorrhoids, evaluated as noncompensably (0 percent) disabling.  The combined schedular evaluation was 50 percent. 

Effective May 19, 2006, as noted above, a 70 percent rating is awarded for PTSD and service connection was in effect for residuals of a right inguinal hernia repair, evaluated as noncompensably (0 percent) disabling; and hemorrhoids, evaluated as noncompensably (0 percent) disabling.  The combined schedular evaluation was 70 percent. 

Effective December 5, 2006, a 70 percent rating was in effect for PTSD and a noncompensable rating was assigned for hemorrhoids.  The Veteran was also granted a 10 percent rating for residuals of a right inguinal hernia repair.  However, the combined schedular evaluation remained 70 percent until May 3, 2009.  

As noted, from May 4, 2009, to June 30, 2009, a temporary total (100 percent) rating was assigned for PTSD.

Effective July 1, 2009, to January 31, 2010, service connection was in effect for PTSD, evaluated as 50 percent disabling; residuals of a right inguinal hernia repair, evaluated as 10 percent disabling; and hemorrhoids, evaluated as noncompensably (0 percent) disabling.  The combined schedular evaluation was 60 percent. 

Finally, effective February 1, 2010, to November 21, 2010, service connection was in effect for PTSD, evaluated as 70 percent disabling; residuals of a right inguinal hernia repair, evaluated as 10 percent disabling; and hemorrhoids, evaluated as noncompensably (0 percent) disabling.  The combined schedular evaluation was 70 percent. 

As noted above, an SSA disability determination and transmittal indicates that the Veteran was found to be disabled due to a primary diagnosis of spinal fracture and a secondary diagnosis of quadriplegia effective June 17, 2002.  

On the VA Form 21-8940, the Veteran indicated that his service connected PTSD and hernia prevent him from securing or following any substantially gainful employment.  He indicated that he last worked in 2002 as a plant helper.  He reported that he completed two years of college.  

The Board will not reiterate the medical evidence as reported above.  For purposes of brevity, the Board will cite to the relevant evidence as reported above.  

As an initial matter, the Board notes that for the period prior to May 18, 2006, and for the period from July 1, 2009, to January 31, 2010, the Veteran did not meet the schedular criteria for a TDIU. Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Having reviewed the medical and lay evidence of record, the Board has determined that none of the Veteran's service-connected disabilities, either individually or together, precluded him from either obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.  As such, the claim will not be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.

The Board wishes to make clear is that there is not any disagreement that the Veteran's service connected PTSD and hernia repair impaired his functioning to some degree.  It is for that reason that service connection was established and significant, compensable ratings were assigned.  However, these conditions were simply not of the severity, either singly or together, to render the Veteran unable to work. 

The Board has also considered the Veteran's statements.  From his claim for TDIU, the Veteran believed that he was unable to obtain or maintain substantially gainful employment on account of his PTSD and hernia.  While the February 2006 VA examiner found that the Veteran was not employable, the examiner specifically found that this was due to the Veteran's physical condition (i.e., his spinal cord injury) and psychological condition.  Consequently, this opinion does not establish that the Veteran's psychiatric disorder alone precluded employment.  
There is no objective evidence to suggest that the Veteran's service connected hernia repair has any impact on his employability.  Additionally, there is no indication, nor has the Veteran alleged, that his service connected hemorrhoids interfered with his employment capabilities.

In sum, the Board is of the opinion that none of the Veteran's service connected disabilities preclude him from either obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.  To the extent the Veteran stopped working on account of SSA disability, the fact remains that SSA disability was awarded as a result of the Veteran's non-service connected spinal cord injury and quadriplegia.  

For this reason, the evidence of record is against the Veteran's claim, and a TDIU is denied for the period prior to May 18, 2006, and for the period from July 1, 2009, to January 31, 2010.
 
For all other periods, that is from May 19, 2006, to May 3, 2009, and from February 1, 2010, to November 1, 2010, the Veteran met the schedular criteria for a TDIU.

However, having reviewed the complete record, the Board concludes that entitlement to a TDIU is not warranted for the relevant periods prior to November 22, 2010.  The evidence as reported above simply does not reflect that the Veteran was unemployable solely due to his service connected disabilities.  As noted, there is no objective evidence to suggest that the Veteran's service connected hernia repair has any impact on his employability.  Additionally, there is no indication, nor has the Veteran alleged, that his service connected hemorrhoids have interfered with his employment capabilities at any time.  Moreover, while the Veteran's PTSD results in significant occupational impairment during the relevant time periods at issue, the evidence as reported above simply does not indicate that there was complete occupational impairment from PTSD or that the Veteran is unable to sustain gainful employment as a result of his PTSD.  As noted, the evidence from the SSA indicates that the Veteran was disabled effective June 2002 due to a non-service connected spinal cord injury and quadriplegia.  Consequently, this evidence does not establish that the Veteran's service connected disabilities prevent him from securing or following substantially gainful employment.

The Veteran is competent to report symptoms he experiences.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU. In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.

In sum, the Veteran's service connected disabilities do not prevent him from securing or following substantially gainful employment at any time prior to November 22, 2010.


ORDER

For the period from December 13, 2002, to May 18, 2006, entitlement to a rating in excess of 50 percent for a psychiatric disability (PTSD) is denied.  

For the period from May 19, 2006, to May 3, 2009, entitlement to a rating of 70 percent for a psychiatric disability (PTSD) is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period from July 1, 2009, to January 31, 2010, entitlement to a rating in excess of 50 percent for a psychiatric disability (PTSD) is denied.  

For the period from February 1, 2010, to November 21, 2010, entitlement to a rating in excess of 70 percent for a psychiatric disability (PTSD) is denied.  

A TDIU prior to November 22, 2010, excluding the period in which a temporary total rating has been assigned, is denied.  




REMAND

In July 2015, the Veteran submitted a VA Form 21-0958, Notice of Disagreement and expressed disagreement with a May 2015 rating decision which denied entitlement to service connection for special monthly compensation based on aid and attendance.  However, the RO has not yet issued a statement of the case (SOC) with regard to this issue.  The Board notes that the Veteran appears to have misidentified the date of the rating decision denying his claim for special monthly compensation based on aid and attendance as the Veteran noted that the date of the decision he was appealing was March 26, 2015.  In fact, the last decision denying this claim was dated May 26, 2015.  However, in light of the fact that the Veteran was clearly expressing his disagreement with a decision denying special monthly compensation for aid and attendance and as the correct date of the decision was May 26, 2015, the Board will accept the July 2015 VA Form 21-0958 as a proper notice of disagreement.   

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to special monthly compensation based on aid and attendance.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.   If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


